Title: From George Washington to the United States Senate, 6 March 1792
From: Washington, George
To: United States Senate



Gentlemen of the Senate,
United States [Philadelphia]March 6th 1792.

I lay before you the following Report which has been submitted to me by the Secretary of State.
“The Secretary of State having received information that the Merchants and Merchandize of the United States are subject in Copenhagen and other ports of Denmark to considerable extra duties, from which they might probably be relieved by the presence of a Consul there;
“Reports to the President of the United States; That it would be expedient to name a Consul, to be resident in the port of Copenhagen: That he has not been able to find that there is any citizen of the United States residing there: That there is a certain Hans Rudolph Saaby, a Danish subject and merchant of that place, of good character, of wealth and distinction, and well qualified and disposed to act there for the United States, who would probably accept the commission of Consul; but that that of Vice-Consul, hitherto given by the President to foreigners in ports where there was no proper American citizen, would probably not be accepted, because in this, as in some other ports of Europe, usage has established it as a subordinate grade.
“And that he is therefore of opinion, that the said Hans Rudolph Saaby should be nominated Consul of the United States of America for the port of Copenhagen, and such other places within the allegiance of his Danish Majesty as shall be nearer to the said port than to the residence of any other Consul or Vice-Consul of the United States within the same allegiance.
Th: JeffersonJanuary 10th 1792.”
 

Gentlemen of the Senate,

With a view to relieve the Merchants and Merchandize of the United States from the extra duties to which they are or may be

subjected in the Ports of Denmark, I have thought it for the interest of the United States that a Consul be appointed to reside at Copenhagen—I therefore nominate Hans Rudolph Saaby, a Danish subject and merchant of Copenhagen, to be Consul for the United States of America at the port of Copenhagen, and for such other places within the allegiance of his Danish Majesty as shall be nearer to the said port than to the Residence of any other Consul or Vice Consul of the United States within the same allegiance.

Go: Washington

